 



Exhibit 10.17
[BELMAC LETTERHEAD]
LETTER AGREEMENT
December 13, 2007
Adolfo Herrera Málaga
Esparta nº 15
28232 Las Rozas
Madrid
Dear Mr. Herrera:
     Laboratorios Belmac S.A. (the “Company”) recognizes that the possibility of
a Change in Control (of the Company) exists and that such possibility may raise
uncertainty and questions among employees. In order to encourage your continued
attention and dedication to your assigned duties without distraction, the
Company has decided to provide you a retention bonus, severance protection, and
equity vesting acceleration relating to any Change in Control of the Company
which may occur on or prior to December 31, 2008. This letter agreement outlines
the terms and conditions of such benefits, which are an improvement over the
benefits to which you are entitled by application of Spanish Labor Law and
should be enforced in full with respect to the rights herein contained,
particularly with respect to your rights to the severance and retention
payments. Unless defined herein, all definitions are set forth on Exhibit A.
1. Termination Severance. In consideration of your employment with the Company
beginning October 1 1997, including your service as a member of the Board of
Directors of the Company (the “Belmac Board”) as of February 9, 2001 and as the
Company’s Chief Executive Officer as of February 9, 2006, and your participation
in the Spanish Social Security system during such time, so as not to prejudice
your rights, the Company, considering you to have been in a labor relationship
with it pursuant to Spanish Labor Law during such time, acknowledges your
seniority as running from October 1 1997, in particular with respect to the
severance and retention payments described herein.
Based on your above-described service with the Company, in the event (x) your
employment with the Company or its affiliate or successor is terminated
following a Change in Control (a) by the Company (i) without Cause or (ii) by
means of a “disciplinary dismissal” or “objective dismissal” (as defined under
Spanish Labor Laws) declared unjustified or void by the Spanish Labor Courts, or
(b) by you (i) for Good Reason or (ii) based on any negligent and material
breach by the Company (as defined under Spanish Labor Laws), and (y) the Spanish
Labor Courts determine you are not entitled to the mandated severance payment
under Spanish Labor Law, the Company shall pay you an amount, net of any related
taxes, equal to 45 days’ of your annual salary (as defined in Section 26,
paragraphs 1 and 2, of the “Estatuto de los Trabajadores”) for each of your
years of service with the Company up to a maximum of 42 months’ pay (the
“Termination Severance”) no later than one month following such termination or
notification of the final decision of the Spanish Labor Courts, whichever is
later.
In the event that, due to your management position with the Company, the Spanish
Labor Courts determine that your service with the Company does not constitute a
labor relationship (but instead is a commercial or civil relationship), the
terms and conditions herein agreed with respect to the

 



--------------------------------------------------------------------------------



 



Termination Severance shall be duly respected and remain in full force and
effect. Notwithstanding a ruling to the contrary by the Spanish Labor Courts,
your total years of service with the Company, including all periods during which
you served as a member of the Board of Directors, shall be taken into account
for purposes of calculating the Termination Severance to which you are entitled
under the terms of this letter agreement.
The provisions of this letter agreement with respect to Termination Severance
shall be ratified by the Belmac Board and by Bentley Pharmaceutical, Inc.
(“Bentley”), as the Company’s shareholder, and shall be effective as of the date
hereof.
2. Retention Bonus. Provided that you are continuously employed by the Company
or its affiliate or successor through December 31, 2008 (the “Retention Date”),
the Company shall pay you an aggregate amount equal to 150% of your Base Amount
(the “Retention Award”) as soon as practicable following the Retention Date, but
in no event later than January 31, 2009. If your employment with the Company or
its affiliate or successor is (a) terminated by the Company or such affiliate or
successor (i) without Cause or (ii) by means of a “disciplinary dismissal” or
“objective dismissal” (as defined under Spanish Labor Law) that is declared
unjustified or null and void by the Spanish Labor Courts, or (b) by you (i) for
Good Reason or (ii) based on any negligent and material breach by the Company
(as defined under Spanish Labor Law), in each case following a Change in Control
and prior to the Retention Date, after notification of the final decision of the
Spanish Labor Courts, the Company shall pay you the Retention Award as soon as
practicable following such final decision of the Spanish Labor Courts, but in no
event later than one month after notification of such final decision.
3. Enhanced Severance. If your employment with the Company or its affiliate or
successor is terminated following a Change in Control and prior to the second
anniversary of a Change in Control (a) by the Company (i) without Cause or
(ii) by means of a “disciplinary dismissal” or “objective dismissal” (as defined
under Spanish Labor Law) that is declared unjustified or null and void by the
Spanish Labor Courts, or (b) by you (i) for Good Reason or (ii) based on any
negligent and material breach by the Company (as defined under Spanish Labor
Law), in either case after notification of the final decision of the Spanish
Labor Courts, the Company shall pay you, as soon as practicable following
notification of such final decision of the Spanish Labor Courts, but in no event
later than one (1) month after such notification, in addition to the mandated
severance payment pursuant to Spanish Labor Law or the Termination Severance, as
applicable, an amount equal to two times the Base Amount multiplied by a
fraction, the numerator of which is the number of whole months remaining between
the date of termination and the second anniversary of the Change in Control, and
the denominator of which is 24.
4. Equity Vesting Acceleration. Subject to the approval of the Board of
Directors of Bentley (the “Bentley Board”) or the committee appointed by the
Bentley Board to administer the applicable equity award plan or plans, which the
Company shall endeavor to obtain, upon a Change in Control, all outstanding
stock options, restricted stock and any other equity awards held by you relating
to stock of Bentley shall become immediately vested and exercisable, as
applicable, and all forfeiture restrictions on such awards shall immediately
lapse, as applicable.
5. Other Agreements. The payments and benefits provided by this agreement shall
not be taken into account for purposes of determining benefits under any other
qualified or nonqualified plans of the Company or any of its affiliates or any
employment/severance or change in control agreement to which you are a party. It
is specifically agreed by the parties that any amount that you may receive
derived from this agreement will not be considered as salary for calculating any
severance payment that may correspond to you in the event of a labor
termination.

2



--------------------------------------------------------------------------------



 



6. Amendment and Duration of this Agreement. No provision of this agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by you and the Company. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this agreement.
This agreement shall be effective as of the date of its signature and shall
remain in effect until the second anniversary of a Change in Control; provided
that if no Change in Control occurs on or prior to January 1, 2009, this
agreement will terminate on that date; provided, however, that the provisions of
this letter agreement with respect to Termination Severance shall be effective
as of the date hereof and shall survive the termination of this agreement.
7. Nontransferability. You shall not have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which you
may expect to receive, contingently or otherwise, under this agreement.
8. No Right To Continued Employment. Neither the execution of this agreement,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving you the right to be
retained in the service of the Company or its successor, and you shall remain
subject to discharge to the same extent as if this agreement had never been
executed.
9. Successors. This agreement shall be binding upon your heirs, executors,
administrators, successors and assigns, present and future, and any successor to
the Company.
10. Withholding Taxes and Other Deductions. Except with respect to the payment
of Termination Severance, all amounts to be paid hereunder shall be paid net of
the amount of any taxes, Social Security deductions or any other deductions that
the Company or its successor may be required to withhold therefrom in respect of
any federal, state, local or other income or other taxes or applicable
deductions.
11. Governing Law and Jurisdiction. This agreement shall be governed by the laws
of Spain without giving effect to its principles of conflict of laws and any
dispute that may arise relating to the interpretation of and compliance with
this agreement shall be resolved by the judges and the labor courts. The parties
expressly waive any right they may have to any other jurisdiction and submit to
the jurisdiction of the Courts and Tribunals of Madrid.

3



--------------------------------------------------------------------------------



 



     If you understand and agree with the terms and conditions of this
agreement, please sign each page of this agreement in both English and Spanish
versions and return a copy of each version, together with the attached
Exhibit A, to each of James Murphy, Richard Lindsay and Rebeca Corral, no later
than December 13, 2007. The parties expressly agree that, in the event of a
discrepancy between the English and Spanish versions of this Agreement, the
Spanish version shall prevail.

                  LABORATORIOS BELMAC S.A.    
 
           
 
  By:   /s/ James R. Murphy
 
    
 
  Name:   James R. Murphy    
 
  Title:   President    
 
           
/s/ Adolfo Herrera Málaga
           
 
Adolfo Herrera Málaga
           

4



--------------------------------------------------------------------------------



 



EXHIBIT A
1. “Base Amount” shall mean the sum of (i) your base annual salary at the time
of termination, (ii) your actual bonus for the year immediately prior to the
year of termination taking into account a minimum amount equal to your actual
bonus in 2006, and (iii) the value of your then-leased car (as determined in
accordance with the applicable criterion for tax purposes).
2. “Cause” shall mean (i) any breach by you of any of your fiduciary duties to
the Company or material obligations under any agreement between you and the
Company (other than as a result of incapacity due to physical or mental
illness), in each case if such breach is not cured within ten (10) calendar days
after written notice thereof to you by the Company; (ii) conviction of a felony
or a crime involving moral turpitude or other commission of any act or omission
by you involving, fraud, embezzlement, theft, substance abuse or sexual
misconduct with respect to the Company or any of its subsidiaries or any of
their employees, vendors, suppliers or customers; (iii) your substantial neglect
of duties or failure to follow an explicit, lawful directive of the Chief
Executive Officer of Bentley, provided that such act of neglect or failure is
not cured within ten (10) calendar days after written notice thereof to you by
the Company; (iv) your willful, knowing or deliberate misappropriation of funds
or assets of the Company or one of its subsidiaries for personal use; or
(v) your willful, knowing or deliberate misconduct in the performance of your
duties.
3. “Change in Control” means any reorganization, sale, merger, acquisition,
offering or other transaction or a series of transactions that (i) results in
more than 50% of the Company’s voting securities being beneficially owned,
directly or indirectly, by an entity other than Bentley or any of its
affiliates, or (ii) results in a sale of all or substantially all of the
Company’s assets.
4. “Good Reason” shall mean, notwithstanding the special provisions of the
Spanish Labor Laws (i) an assignment to you of any duties inconsistent with the
status of the your office and/or position with the Company as constituted
immediately prior to the Change in Control or a material adverse change in the
nature or scope of your authority, power, functions or duties as constituted
immediately prior to the Change in Control; (ii) a failure by the Company, after
having received written notice from you specifying a material breach of its
obligations pursuant to any agreement between you and the Company, to cure such
breach within 30 days after receipt of such notice; (iii) the Company requiring
you to move your primary place of employment to a location more than 30 miles
from your primary place of business before the Change in Control (other than
temporary relocation or business travel in the ordinary course); or (iv) the
Company reducing your base salary without your prior written consent.

5